Title: Alice Lee Shippen to Abigail Adams, August 1781
From: Shippen, Alice Lee
To: Adams, Abigail


     
      Philadelphia August 1781
     
     I rejoice at any circumstance that begins a correspondence with a lady whose acquaintance I have long wish’d for; but am sorry the contents of my letter must have given you pain. I would much rather endeavor to console you, but am sure your own good sense will suggest to you every consolation. I can truly sympathize with you Madam. I have learnt to mourn for injured worth and merit, your case indeed is not singular, my amiable brothers are as you observe fellow sufferers, they have sacrificed every other prospect for the sole one of serving their Country, and how are they rewarded! and what is worst of all, how are they tied up from the sweet service of America! I will not trouble you with details, or “I could a tale unfold,” but suffice it to say that the wounds we receive are deeper, because they wound our Country, the honest men of America are her barriers, they must be pull’d down, before she can be destroyed. Money and power are now in the hands of bad men, and there is no popular Ear. You are acquainted by this time with particulars. It is a little surprizing is it not that Congress should have join’d Dr. Franklin in commission with your Friend after what has pass’d; Can harmony be expected by joining a mans calumniator with him? It is certainly putting your friend in a disagreable situation, ’tis most probable if an advantageous peace should be negociated, Dr. Franklin will take the credit: if otherwise, he will throw the blame on him he has already marked out; but my dear Madam, the slander of corrupt men in a corrupt age, is better than their praise. The Dr. appears to be no respecter of persons, he breaks through every tye of gratitude, and of Country, all his affections centre in one character. He loves a knave wherever he finds him.
     Genl. Sullivan is on his return to New Hampshire. I hope he does not deserve what is generally said of him here, that he is under French influence, surely if it be true, he is most unfit for the Councils of America. I am not surpriz’d that the French should interfere, but am both astonished and grieved that any in our Councils should have adopted the weak policy of being governed by them.
     It was my brother R. H. Lee for whom I expressed my anxiety, several Tories laid in ambush for him, but were providentially dissappointed: 15 of them are taken, but I have not yet heard their fate. The Enemy have taken 50 Negroes from my brother Williams estate in Virginia—but this is a small part of what he has lost in this contest.
     Dr. Cutting will do me the favor to take care of this letter, he is returning to his native country with the good wishes of every honest, sensible acquaintance wherever he has been. His friends are purchased by merit, for he has made no money in the public Service to purchase them with. I refer you to this Gentleman for the news of the day.
     Our friend Mr. Lovell delivered your polite letter with his own hand. I thank you, Madam, for the obliging things you are pleased to say in it. My brother A. Lee begs me to return you his most respectful compliments. And I beg you will believe, I always pray that yourself and worthy friend may long continue the ornaments of your Country.
     
      I have the honor to be, with great respect your much obliged humble Servant,
      A H Shippen
     
    